Citation Nr: 0317861	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, loss of sense of taste, and 
loss of sense of smell.  

2.  Entitlement to service connection for asthmatic 
bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel




REMAND

On October 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC) or any other 
appropriate agency, and specifically 
request all records regarding treatment 
of the veteran at the "TMC" (troop 
medical clinic) for the 227th General 
Supply Company, Fort Campbell, Kentucky, 
from approximately October 1991 to 
November 1992.  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.
2.  Then, after all the above is 
completed, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded appropriate 
VA examination(s), including but not 
limited to, otolaryngologic, pulmonary, 
neurologic, and general medical 
examination, by physician(s) with 
appropriate expertise to determine 
whether he manifests signs and symptoms 
of an undiagnosed illness involving 
headaches, loss of sense of taste and 
loss of sense of smell under the 
provisions of 38 C.F.R. § 3.317, as a 
consequence of his service in the 
Persian Gulf War, and the etiology of 
any asthmatic bronchitis found to be 
present.  The claims files should be 
made available to the examiner(s) prior 
to examination and the examination 
report(s) should indicate if the records 
were reviewed.  A complete clinical and 
occupational history should be obtained 
from the veteran.  All indicated studies 
should be undertaken and all 
manifestations of current disability 
should be described in detail.  The 
examiner(s) should report whether the 
veteran manifests objective indications 
of chronic disability attributable to an 
undiagnosed illness or whether any signs 
and symptoms related to the headaches, 
loss of sense of taste and loss of sense 
of smell are thought to be related to 
the veteran's post-service occupation, 
intercurrent injury or another 
etiological origin.
a.  The general medical, neurologic 
and otolaryngologic medical examiners 
are requested to render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50-50 
probaility) that any loss of sense of 
taste, loss of sense of smell, or 
headaches is related to any of the 
veteran's service-connected 
disabilities, e.g., fracture of the 
left middle finger, fracture of the 
right mandibular condyle, fracture of 
the right fifth finger or a separate 
diagnostic disorder.  If any of the 
claimed disorders is found to be a 
separate diagnostic disorder, the 
examiner(s) is (are) requested to 
render an opinion as to whether it is 
at least as likely as not that the 
headaches, loss of sense of taste or 
loss of sense of smell is related to 
active service.
b.  The neurologic examiner is requested to 
perform all indicated tests and studies.  
The examiner is requested to review the 
claims file, including the service medical 
records and the VA and non-VA records and 
reports contained in the claims file, and 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current headaches are attributable to 
service or are a consequence of an 
intercurrent injury in a July 1993 motor 
vehicle accident.
c.   The pulmonologist is requested to 
render an opinion as to whether the 
veteran has asthmatic bronchitis or 
another diagnosed respiratory disorder 
and, if so, whether it is at least as 
likely as not that the veteran has 
asthmatic bronchitis or another 
respiratory disorder due to exposure 
to Sarin gas and/or fires in Southwest 
Asia during the Persian Gulf War.
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





